863 F.2d 8
50 Fair Empl.Prac.Cas.  778,49 Empl. Prac. Dec. P 38,681Ali BOURESLAN, Plaintiff-Appellant,v.ARAMCO, Arabian American Oil Co. and Aramco Service Company,Defendants-Appellees.
No. 87-2206.
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1988.

James Field Tyson, Neal H. Paster, Perry Archer, Houston, Tex., for boureslan.
Charles A. Shanor, Vincent J. Blackwood, Karen MacRae, Attys., EEOC, Washington, D.C., for intervenor EEOC.
Edward E. Potter, McGuiness & Williams, Washington, D.C., for amicus EEAC.
John D. Roady, Linda Ottinger Headley, Hutcheson & Grundy, Houston, Tex., for Aramco.
Lawrence Z. Lorber, John E. Parauda, Breed, Abbott & Morgan, Washington, D.C., for amicus ASPA.
Cecil J. Olmstead, Steptoe & Johnson, Washington, D.C., for amicus Rule of Law Committee.
Appeal from the United States District Court for the Southern District of Texas;  James DeAnda, Judge.
ON SUGGESTIONS FOR REHEARING EN BANC
(Opinion October 17, 1988, 5th Cir., 1988, 857 F.2d 1014)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH and DUHE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestions for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.